PER CURIAM.

ORDER

The Secretary of Veterans Affairs moves to waive the requirements of Fed. Cir. R. 27(f) and to dismiss, for lack of jurisdiction, Charles U. Smith’s appeal of the judgment in Court of Appeals for Veterans Claims case no. 03-664. Smith opposes and moves for default judgment in part and remand of his claim to the Board of Veterans’ Appeals. The Secretary replies.
Smith appeals from the December 13, 2005 decision of the Court of Appeals for Veterans Claims that affirmed the Board of Veterans’ Appeals decision denying his increased rating claim for an infection of the skin and bilateral inguinal area lymph nodes. In his informal brief, Smith argues that he wants adjudication on “hearing, speech, and sight loss.” He refers to a claim for back pay. He does not address the issues raised by the decision of the Court of Appeals for Veterans Claims.
Under 38 U.S.C. § 7292, this court has limited jurisdiction over appeals from decisions of the Court of Appeals for Veterans Claims. See Forshey v. Principi, 284 F.3d 1335, 1338 (Fed.Cir.2002) (en banc). Smith’s appeal does not satisfy any of the grounds for invoking this court’s jurisdiction.
Accordingly,
IT IS ORDERED THAT:
(1) The Secretary’s motion to waive the requirements of Fed. Cir. R. 27(f) is granted.
(2) The Secretary’s motion to dismiss is granted.
(3) Smith’s motions are denied.
(4) Each side shall bear its own costs.